 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.1
 


THIS AGREEMENT is made on the 2nd day of April, 2014
 
BETWEEN
 
 
(1)
AMERICAN MIDWEST OIL AND GAS CORP., a company incorporated under the laws of the
State of Wyoming and having its principal office at  2812 1st Ave. N., Suite
424, Billings, Montana 59101-2312  (the “Company”); and

 


(2)
AXIOM OIL AND GAS CORP. a company incorporated under the laws of the State of
Nevada and whose registered office is at 1846 E. Innovation Park Dr., Oro
Valley, Arizona 85755 (the “Purchaser”).

 
 
WHEREAS:

 
 
(A)  
The Company is a private company incorporated under the laws of Wyoming, further
particulars of which are set out in Schedule 1.

 
 
(B)  
Pursuant to Agreements made the 1st day of April 2014 between all of the
shareholders of the Company (the “Shareholders”) and the Vendor whereby the
Vendor will acquire all of the issued and outstanding shares of the Company for
7,400,000 shares of the Purchaser and payment of $150,000 for a licensing fee
for the 3D seismic, to be paid from production and/or from funds received as
defined in the authorization for expenditure for future drilling.

 
 
 
WHEREBY IT IS AGREED as follows:-

 
 
1  
SALE AND PURCHASE

 
 
1.1  
The Company will take all the steps necessary within its power to give effect to
the Agreements between the Purchaser and the Shareholder

 
 
1.2  
The Company confirms that each of the Shareholders owns the shares set out in
the Agreements between the Shareholders and the Purchase.

 
 
2  
The Company represents and warrants as of the date hereof that:

 
2.1 
The Company is a corporation duly incorporated, validly existing and in good
standing under the laws of the State of Wyoming. The Company has the requisite
corporate power and authority to own or lease all of its properties and assets
and to carry on its business as it is now being conducted, and is duly licensed
or qualified to do business in each jurisdiction in which the nature of the
business conducted by it or the character or location of the properties and
assets owned or leased by it makes such licensing or qualification necessary.



 
 

--------------------------------------------------------------------------------

 
 
2.2
The authorized capital stock of Company consists of 1,000 shares of Company
Common Stock of which, as of April 1, 2014, no more than 1,000 shares were
issued and outstanding. All of the issued and outstanding shares of Company
Common Stock have been duly authorized and validly issued and are fully paid,
non-assessable and free of pre-emptive rights, with no personal liability
attaching to the ownership thereof.

 
3.
COMPLETION

 
3.1
Completion of the Agreements between the Shareholders and the Purchaser shall
take place at the offices of the Company or at a mutually agreed upon venue on
the 29th day of May, 2014.

 
3.2
At Completion the Company shall hold a Board meeting and it shall be resolved
that each of the transfers by each of the Shareholders to the Purchaser shall be
approved for registration and (subject only to the transfers being duly stamped)
and the Purchaser registered as the holder of all 7,400,000 shares in the
register of members as per Schedule A;

 
4.REMEDIES AND WAIVERS
 
 
4.1.1  
No delay or omission by any party to this Agreement in exercising any right,
power or remedy provided by law or under this Agreement or any other documents
referred to in it shall:

 
 
4.1.2  
affect that right, power or remedy; or

 
 
4.1.3  
operate as a waiver thereof.

 
4.2  
The single or partial exercise of any right, power or remedy provided by law or
under this Agreement shall not preclude any other or further exercise of it or
the exercise of any other right, power or remedy.

 
4.3
The rights, powers and remedies provided in this Agreement are cumulative and
not exclusive of any rights, powers and remedies provided by law.

 
5.           FURTHER ASSURANCE
 
The Company shall from time to time at its own cost, on being required to do so
by the Purchaser, now or at any time in the future, do or procure the doing of
all such acts and/or execute or procure the execution of all such deeds and
documents as the Purchaser may reasonably require for perfecting the
transactions intended to be effected under or pursuant to this Agreement and
securing to the Purchaser the full benefit of the rights, powers and remedies
conferred on the Purchaser in this Agreement.
 


 
 

--------------------------------------------------------------------------------

 
6  
ENTIRE AGREEMENT

 
 
This Agreement in the form signed by each of the parties constitutes the entire
agreement between the parties relating to the sale and purchase of the Sale
Shares. No party has relied on any representation made by any other party or any
other person except for any representation expressly set out in this Agreement
save that this Clause shall not limit liability for fraudulent
misrepresentation.  No future variation shall be effective unless made in
writing and signed by each of the parties.

 
7  
NOTICES



7.1  
A notice under this Agreement shall only be effective if it is in writing.



7.2  
Notices under this Agreement shall be sent to a party at its address as set out
in this Agreement provided further that a party may change its notice details on
giving notice to the other parties of the change in accordance with this
Clause.  That notice shall only be effective on the day falling five clear
Business Days after the notification has been received or such later date as may
be specified in the notice.

 
7.3.1  
if delivered personally, on delivery;

 
7.3.2  
if sent by first class post, two clear Business Days after the date of posting.

 
7.4  
Any notice given under this Agreement outside the hours of 9.30 am to 5.30 pm on
a working day in the place to which it is addressed shall be deemed not to have
been given until 9.30am on the next working day in such place.

 
8
ANNOUNCEMENTS

 
 
No announcement concerning the sale of the Sale Shares or any ancillary matter
shall be made by the Company without the prior written approval of the
Purchaser.

 
9.
COUNTERPARTS

 
 
This Agreement may be executed in any number of counterparts, and by the parties
on separate counterparts, but shall not be effective until each party has
executed at least one counterpart. Each counterpart shall constitute an original
of this Agreement, but all the counterparts shall together constitute but one
and the same instrument.

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
10.
GENERAL

 
 
10.1.1  
Failure by any party to exercise or enforce any right conferred by
this        Agreement shall not be deemed to be a waiver of any such right nor
operate so as to bar the exercise or enforcement of such right or of any other
right on any other occasion.  A waiver of any default shall not constitute a
waiver of any subsequent default.

 
 
10.1.2  
This Agreement is personal to the Purchaser who may not assign, transfer, hold
on trust, or otherwise deal with any of the property rights or obligations
transferred to it, including the Sale Shares, without the prior written consent
of each of the Vendors.

 
 
10.1.3  
If any part, term or provision of this Agreement not being of a fundamental
nature shall be held illegal or unenforceable, the validity or enforceability of
the remainder of this Agreement shall not be affected.

 
 
10.2  
This Agreement may only be modified if such modification is in writing and
signed by a duly authorised representative of each party.

 
 
10.3  
The provisions of this Agreement shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and assigns, provided that
none of the parties hereto may assign, delegate or otherwise transfer any of its
rights or obligations under this Agreement without the consent of the other
party hereto.

 
 
11  
     GOVERNING LAW AND JURISDICTION

 
 
This Agreement shall be governed by and construed in accordance with the laws of
Nevada.  The Courts of Nevada are to have jurisdiction to settle any dispute
arising out of or in connection with this Agreement.
 
 
AS WITNESS whereof this Agreement has been signed by or on behalf of the parties
the day and year first before written.
 
 
AXIOM OIL AND GAS CORP.
/s/ Michael H. Altman
Per: Michael H. Altman
President
 
 
AMERICAN MIDWEST OIL AND GAS CORP.
/s/ Robert Knight
Per: Robert Knight
President
 


 
 

--------------------------------------------------------------------------------

 


Schedule A
 

Eric Johnson 1,850,000 William House 1,850,000 Ryan Kerr 1,850,000 0959285 BC
Ltd.  1,387,500 391566 BC Ltd.  462,500

 


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
 
 
 
 
 
 
 

 